DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a system for implementing a computer system task involving nonstationary streaming time-series data by removing biased gradients from memory, comprising: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting, by a bias removing component of the memory device performing memory size adaptation, a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the adaptation and the second parameter value; learn a time-series model based on the parameter sequence; and implement a computer system task using the time-series model.
With respect to claims 8-14, none of the prior art teaches or suggests, alone or in combination, a computer-implemented method for implementing a computer system task involving streaming data by removing biased gradients from memory, comprising: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting, by a bias removing component of a memory device performing memory size adaptation, a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the shrinking and the second parameter value; learning a time-series model based on the parameter sequence; and implementing a computer system task using the time-series model.
With respect to claims 15-20, none of the prior art teaches or suggests, alone or in combination, a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for implementing a computer system task involving streaming data by removing biased gradients from memory, the method performed by the computer comprising: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting, by a bias removing component of a memory device performing Page 5 of 14memory size adaptation, a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the adaptation and the second parameter value; learning a time-series model based on the parameter sequence; and implementing a computer system task using the time-series model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818